Warner, Chief Justice.
This was an application by two physicians for a mandamus to compel the commissioners of roads and revenue of Floyd county to pay them their respective accounts for attending two coroner’s inquests and making post mortem examinations of two persons who came to their death by external violence. The court refused the mandamus, and the plaintiffs excepted.
The only question in this case is, whether the act of 1850 (Cobb’s Digest, 540,) is now of force, or whether it was superseded by the Code of 1863. In our judgment, the act of 1850 is superseded by the Code of 1863, which is the same as in Irwin’s Revised Code and in the Code of 1873, so far as relates to the examination of dead bodies by physicians at coroner’s inquests at the expense of the county: New Code, section 4109. The codifiers of the» Code of 1863 entered upon the subject matter of coroners’ inquests and physicians’ fees and regulated the same; the general assembly adopted their report as the law of the state in relation to that subject, which is to be found in the 4109th section of the Code of 1873. That section declares that “if the verdict of the jury *348suggests that the death was caused by poison, the coroner shall have power to cause an accurate examination of the contents of the stomach and intestines by skilful physicians, and the reasonable expenses of such examination shall be paid out of the county treasury.” This appears to be the latest legislative declaration as to the power of coroners to cause physicians to examine dead bodies at coroners’ inquests, at the expense of the county, which does not include the examinations made by either of the relators.
Let the judgment of the court below be affirmed.